EXHIBIT 10.47


























AGREEMENT RELATING TO THE ACQUISITION
OF SICILIAN SUN LTD.
BY FIRMA HOLDINGS CORP.
(as amended)
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
This AGREEMENT, made this 30 day of March 2015, by and between Firma Holdings
Corp. (“Firma”) and Sicilian Sun Ltd. (“SSL”), and the members of SSL, is made
for the purpose of setting forth the terms and conditions upon which  Firma will
acquire all of the outstanding membership interests in of SSL.


In consideration of the mutual promises, covenants, and representations
contained herein, THE PARTIES HERETO AGREE AS FOLLOWS:


ARTICLE I
ACQUISITION OF SSL


Subject to the terms and conditions of this Agreement, Firma agrees to acquire
all of the outstanding membership interest in SSL for the consideration shown
below.


1.01           At Closing, SSL will merge into a wholly owned subsidiary of
Firma.  In connection with the merger, Firma will issue 16,000,000 shares of
common stock to the members of SSL in consideration for their interests in SSL.


1.02           If the operations of SSL do not generate, during the period
ending nine months after the Closing, but prior to the second anniversary of the
Closing, more than $7,500,000 of gross revenue with EBITDA of at least
$1,125,000, then the members of SSL will return to Firma  3,000,000 shares of
common stock.


1.03           If the operations of SSL do not generate, during the period
ending 12 months after the Closing, but prior to the second anniversary of the
Closing, more than $10,000,000 of gross revenue with EBITDA of at least
$1,500,000, then the members of SSL will return to Firma 2,000,000 shares of
common stock.


1.04           If the operations of SSL do not generate, during the period
ending 24 months after the Closing, but prior to the third anniversary of the
Closing, more than $15,000,000 of gross revenue with EBITDA of at least
$2,250,000, then the members of SSL will return to Firma 3,000,000 shares of
common stock.


1.05           If the operations of SSL do not generate, during the period
ending 24 months after the Closing, but prior to the third anniversary of the
Closing, more than $20,000,000 of gross revenue with EBITDA of at least
$3,000,000, then the members of SSL will return to Firma 2,000,000 shares of
common stock.


1.06           When EBITDA reaches $1,000,000, 25% of EBITDA will be paid on
April 30th of each year to the former members of SSL until $2,000,000 has been
paid.


1.07           All shares of Firma’s common stock, and any payments pursuant to
Section 1.06, will be delivered, returned or paid, in accordance with Exhibit A.


 
2

--------------------------------------------------------------------------------

 


ARTICLE IIREPRESENTATIONS AND WARRANTIES


SSL and the members of SSL, jointly and severally, represents and warrant to
Firma that:


2.0l           Organization.  SSL is a limited liability corporation duly
organized, validly existing, and in good standing under the laws of Nevada, has
all necessary powers to own its properties and to carry on its business as now
owned and operated by it, and is duly qualified to do business and is in good
standing in each of the states where its business requires qualification.


2.02           Capital.  The members of SSL, and their respective membership
interests in SSL, are shown on Exhibit A.  No person has the right to acquire
any additional membership interests in SSL.


2.03           Members, Managers, Officers, Officers’ Compensation;
Banks.  Exhibit B to this Agreement contains: (i) the names of all managers and
the titles of all officers of SSL and all persons whose compensation from SSL as
of the date of this Agreement will equal or its expected to equal or exceed, at
an annual rate, the sum of $1,000; (ii) the name and address of each bank with
which SSL has an account or safety deposit box, the identification number
thereof, and the names of all persons who are authorized to draw thereon or have
access thereto; and (iii) the names of all persons who have a power of attorney
from SSL and a summary of the terms thereof.


2.04           Absence of Changes.  Since March 29, 2015 there has not been any
change in the financial condition or operations of SSL, except changes reflected
on Exhibit C or changes in the ordinary course of business, which changes have
not in the aggregate been materially adverse.


2.05           Investigation of Financial Condition.  Without in any manner
reducing or otherwise mitigating the representations contained herein, Firma
shall have the opportunity to meet with SSL's accountants and attorneys to
discuss the financial condition of SSL.  SSL shall make available to Firma the
books and records of SSL.  The minutes of SSL are a complete and accurate record
of all meetings of the managers and members of SSL and accurately reflect all
actions taken at such meetings.  The signatures of the managers and members on
such minutes are the valid signatures of SSL's managers and members who were
duly elected or appointed, or who held such membership interests, on the dates
that the minutes were signed by such persons.


2.06           Assets.  Exhibit D attached hereto and made a part hereof lists
all assets of SSL.  SSL has good and marketable title to all of its assets, free
and clear of all liens or encumbrances, other than those shown on Exhibit D.


2.07           Compliance with Laws.  SSL has complied with, and is not in
violation of, applicable federal, state, or local statutes, laws, and
regulations affecting its properties or the operation of its business, including
but not limited to applicable federal and state securities laws.


2.08           Litigation.  SSL is not a party to any suit, action, arbitration,
or legal, administrative, or other proceeding, or governmental investigation
pending or, to the best knowledge of SSL threatened, against or affecting SSL or
its business, assets, or financial condition.  SSL is not in default with
respect to any order, writ, injunction, or decree of any federal, state, local,
or foreign court, department, agency, or instrumentality.  SSL is not engaged in
any legal action to recover moneys due to SSL or damages sustained by SSL.
 
 
3

--------------------------------------------------------------------------------

 


2.09           Full Disclosure.  None of representations and warranties made by
SSL, or in any certificate or memorandum furnished or to be furnished by SSL, or
on its behalf, contains or will contain any untrue statement of material fact,
or omit any material fact the omission of which would be misleading. SSL has
disclosed to Firma all reasonably foreseeable contingencies which, if such
contingencies transpired, would have a material adverse effect on SSL's
business.


Firma represents and warrants to SSL and the members of SSL that:


2A.           Organization.  Firma is a corporation duly organized, validly
existing, and in good standing under the laws of Nevada, has all necessary
corporate powers to own its properties and to carry on its business as now owned
and operated by it, and is duly qualified to do business and is in good standing
in each of the states where its business requires qualification, except in those
states where the failure to be so qualified would not have a material adverse
effect on Firma.


2B.           Ability to Carry Out Obligations.  Firma has the right, power, and
authority to enter into, and perform its obligations under, this Agreement.  The
execution and delivery of this Agreement by Firma and the performance by Firma
of its obligations hereunder will not cause, constitute, or conflict with or
result in (a) any breach or violation or any of the provisions of, or constitute
a default under, any license, indenture, mortgage, charter, instrument, articles
of incorporation, by-law, or other agreement or instrument to which Firma is a
party, or by which it may be bound, nor will any consents or authorizations of
any party other than those hereto be required, (b) an event that would permit
any party to any agreement or instrument to terminate it or to accelerate the
maturity of any indebtedness or other obligation of Firma, or (c) an event that
would result in the creation or imposition or any lien, charge, or encumbrance
on any asset of Firma or would create any obligations for which Firma would be
liable, except as contemplated by this Agreement.


2C.           Full Disclosure.  None of representations and warranties made by
Firma, or in any certificate or memorandum furnished or to be furnished by
Firma, or on its behalf, contains or will contain any untrue statement of
material fact, or omit any material fact the omission of which would be
misleading. Firma has disclosed to SSL and the members of SSL all reasonably
foreseeable contingencies which, if such contingencies transpired, would have a
material adverse effect on Firma.


 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS


3.01           Authority.  Each member of SSL represents to Firma that he or she
has the right, power, and authority to enter into, and perform his or her
obligations under this Agreement.  The execution and delivery of this Agreement
and the delivery by such member of his or her membership interest in SSL
pursuant to Exhibit A will not cause, constitute, or conflict with or result in
any breach or violation or any of the provisions of or constitute a default
under any license, indenture, mortgage, charter, instrument, or agreement to
which he or she is a party, or by which he or she may be bound, nor will any
consents or authorizations of any party be required.  Each member of SSL
represents and warrants to Firma  that the member interests of SSL that such
holder will deliver at closing will be free of any liens or encumbrances.


3.02           Restrictions on Resale.  Each member of SSL understands that the
shares being acquired from Firma represent restricted securities as that term is
defined in Rule l44 of the Securities and Exchange Commission.


3.03           Intended Amendment.  Each member of SSL (Exhibit A), has the
right to maintain interests in or operate other businesses within the food
harvesting, distribution and manufacturing sector that are not part of the
acquisition Assets (Exhibit D). Each member of SSL agrees to negotiate, in good
faith, within sixty (60) days of this Agreement, an amendment to this Agreement
whereby Firma and members of SSL, at Firma’s sole discretion, may enter into a
business relationship for the benefit of all involved parties to address all
other such interests and businesses. 


ARTICLE IV
OBLIGATIONS BEFORE CLOSING


4.01           Investigative Rights.  From the date of this Agreement until the
date of closing, each party shall provide to the other party, and such other
party's counsel, accountants, auditors, and other authorized representatives,
full access during normal business hours to all of each party's properties,
books, contracts, commitments, records and correspondence and communications
with regulatory agencies for the purpose of examining the same.  Each party
shall furnish the other party with all information concerning each party's
affairs as the other party may reasonably request.  All confidential information
obtained from any party in the course of such investigation shall be kept
confidential, except for such information which is required to be disclosed by
court order or decree or in compliance with applicable laws, rules or
regulations of any government agency, or that otherwise becomes available in the
public domain without the fault of the party conducting the investigation.
 
4.02           Conduct of Business.  Prior to the closing, and except as
contemplated by this Agreement, each party shall conduct its business in the
normal course, and shall not sell, pledge, or assign any assets, without the
prior written approval of the other party, except in the regular course of
business.  Except as contemplated by this Agreement, neither party to this
Agreement shall amend its Articles of Incorporation, By-laws, articles of
organization, or operating agreements, declare dividends, redeem or sell stock,
limited liability interests or other securities, incur additional or
newly-funded material liabilities, acquire or dispose of fixed assets, change
senior management, change employment terms, enter into any material or long-term
contract, guarantee obligations of any third party, settle or discharge any
balance sheet receivable for less than its stated amount, pay more on any
liability than its stated amount, or enter into any other transaction other than
in the regular course of business.
 
 
5

--------------------------------------------------------------------------------

 

 
ARTICLE V
CONDITIONS PRECEDENT TO PERFORMANCE BY FIRMA


5.01           Conditions.  Firma's obligations hereunder shall be subject to
the satisfaction, at or before the Closing, of all the conditions set forth in
this Article V.  Firma may waive any or all of these conditions in whole or in
part without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by Firma of any other condition of or any of Firma's
other rights or remedies, at law or in equity, if SSL of the members of SSL
shall be in default of any of their representations, warranties, or covenants
under this agreement.


5.02           Accuracy of Representations.  Except as otherwise permitted by
this Agreement, all representations and warranties by SSL or the members of SSL
in this Agreement or in any written statement that shall be delivered to Firma
under this Agreement shall be true on and as of the closing date as though made
at those times.


5.03           Performance.  SSL and the members of SSL shall have performed,
satisfied, and complied with all covenants, agreements, and conditions required
by this Agreement to be performed or complied with by them, on or before the
Closing.  SSL and the members of SSL shall have obtained all necessary consents
and approvals necessary to consummate the transactions contemplated hereby.


5.04           Absence of Litigation.  No action, suit, or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this agreement or to its consummation, shall have been
instituted or threatened on or before the closing.


5.05           Other.  In addition to the other provisions of this Article V,
Firma’s obligations hereunder shall be subject, at or before Closing, to the
following:


 
·
On the closing date SSL will not have liabilities exceeding $3,500,000.00.

 
 
·
SSL will have delivered to Firma, in the form required by the rules and
regulations of the Securities and Exchange Commission, the following financial
statements:



 
(i)
financial statements, audited by an independent certified public accountanting
firm, for its two full fiscal years prior to the date of this Agreement.

 
 
(ii)
interim financial statements for SSL fiscal quarters since the date of the last
audited financial statements of SSL.

 
 
(iii)
proforma financial statements giving effect to the acquisition of SSL.

 
 
6

--------------------------------------------------------------------------------

 
 
 
·
completion of business and legal review of SSL, the results of which are
satisfactory to Firma;

 
 
·
obtaining all required governmental consents and approvals;

 
 
·
expiration of any required waiting periods;

 
 
·
SSF entering into employment agreements with its management on terms and
conditions satisfactory to Firma;

 
 
·
SSF entering into non-competition agreements with Firma, pursuant to which they
will agree not to engage in a business similar to the business of SSF and not to
solicit any customers, suppliers, employees or business prospects of SSF for a
period of five (5) years following the Closing;

 
 
·
Verification of approved vendor status with Kroger Foods.



ARTICLE VI
CONDITIONS PRECEDENT TO PERFORMANCE BY SSL


6.01           Conditions.  SSL's obligations hereunder shall be subject to the
satisfaction, at or before the Closing, of the conditions set forth in this
Article VI.  SSL may waive any or all of these conditions in whole or in part
without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by SSL of any other condition of or any of SSL's other
rights or remedies, at law or in equity, if Firma shall be in default of any of
its representations, warranties, or covenants under this agreement.


6.02           Accuracy of Representations.  Except as otherwise permitted by
this Agreement, all representations and warranties by Firma in this Agreement or
in any written statement that shall be delivered to SSL by Firma under this
Agreement shall be true on and as of the closing date as though made at those
times.


6.03           Performance.  Firma shall have performed, satisfied, and complied
with all covenants, agreements, and conditions required by this Agreement to be
performed or complied with by it, on or before the closing.  Firma shall have
obtained all necessary consents and approvals necessary to consummate the
transactions contemplated hereby.


6.04           Absence of Litigation.  No action, suit, or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this agreement or to its consummation, shall have been
instituted or threatened on or before the closing.


6.05           Other.  In addition to the other provisions of this Article VI,
the obligations of the members of SSL hereunder shall be subject, at or before
the Closing, to the following:


 
·
None

 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE VII
CLOSING
 
7.01           Closing.  The closing of this transaction shall be held at the
offices of Firma. Unless the closing of this transaction takes place before
April 15, 2015, then either party may terminate this Agreement without liability
to the other party, except as otherwise provided in Section 9.12.  At the
closing all representations, warranties, covenants, and conditions set forth in
this Agreement on behalf of each party will true and correct as of, or will have
been fully performed and complied with by, the closing date, except as may be
disclosed in writing by one party to the other.


7.02           Exchange of Common Stock and Limited Liability Interests.  On the
closing date, each outstanding membership interest of SSL will be exchanged for
fully paid and nonassessable shares of Firma in accordance with Exhibit A to
this Agreement.


ARTICLE VIII
REMEDIES


8.01           Arbitration.  Any controversy or claim arising out of, or
relating to, this Agreement, or the making, performance, or interpretation
thereof, shall be settled by binding arbitration in Chicago, Illinois in
accordance with the rules of the American Arbitration Association then existing,
and judgment on the arbitration award may be entered in any court having
jurisdiction over the subject matter of the controversy.


8.02           Costs. If any legal action or any arbitration or other proceeding
is brought for the enforcement of this Agreement, or because of an alleged
dispute, breach, default, or misrepresentation in connection with any of the
provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorney's fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it or
they may be entitled.


8.03           Termination.  In addition to the other remedies, Firma or the
members of SSL may on or prior to the closing date terminate this Agreement,
without liability to the other party:


(i)           If any bona fide action or proceeding shall be pending against
Firma, or SSL, or the members of SSL on the closing date that could result in an
unfavorable judgment, decree, or order that would prevent or make unlawful the
carrying out of this Agreement or if any agency of the federal or of any state
government shall have objected at or before the closing date to this acquisition
or to any other action required by or in connection with this Agreement;


(ii)           If the legality and sufficiency of all steps taken and to be
taken by each party in carrying out this Agreement shall not have been approved
by the respective party's counsel, which approval shall not be unreasonably
withheld.
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)           If a party breaches any representation, warranty, covenant or
obligation of such party set forth herein and such breach is not corrected
within ten days of receiving written notice from the other party of such breach.
 
ARTICLE IX
MISCELLANEOUS


9.01           Captions and Headings.  The Article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.


9.02           No Oral Change.  This Agreement and any provision hereof, may not
be waived, changed, modified, or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.


9.03           Non-Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, convenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.


9.04           Time of Essence.  Time is of the essence of this Agreement and of
each and every provision hereof.


9.05           Entire Agreement.  This Agreement contains the entire Agreement
and understanding between the parties hereto, and supersedes all prior
agreements, understandings and the letters of intent between the parties.


9.06           Governing Law.  This Agreement and its application shall be
governed by the laws of Nevada.


9.07           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Signature pages
may be transmitted by facsimile or other electronice means.


9.08           Notices.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, and properly addressed as follows:


 
9

--------------------------------------------------------------------------------

 
 
Firma Holdings Corp.


181 Arroyo Grande Blvd., Suite. 140B
Henderson, NV 89074
United States Of America


Siclian Sun Limited, LLC and its Members


1431 Opus Place, Ste 110
Downers Grove, IL 60515


9.09           Binding Effect.  This Agreement shall inure to and be binding
upon the heirs, executors, personal representatives, successors and assigns of
each of the parties to this Agreement.


9.10           Effect of Closing.  All representations, warranties, covenants,
and agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall survive the
closing of this Agreement.  In the event there is any material misrepresentation
or warranty of any party to this Agreement, then Firma (if such
misrepresentation is made by SSL or the SSL members) or the members of SSL ( if
such misrepresentation is made by Firma) may recind this Agreement during the 90
day period following the closing of this Agreement.


9.11           Mutual Cooperation.  The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.  Neither party will
intentionally take any action, or omit to take any action, which will cause a
breach of such party's obligations pursuant to this Agreement.  SSL and the
members of SSL agree that, until the Closing or the Termination of this
Agreement pursuant to Section 8.03, neither SSL, nor the members of SSL, shall
accept or induce an offer from a third party, enter into negotiations with any
third party, or provide information to any third party in anticipation of
negotiations with any third party, with respect to any possible sale of SSL, its
assets, rights or operations or any securities or other equity interests of SSL
or any other transaction that would have the effect of materially reducing the
benefit of this Agreement to Firma.


9.12           Expenses.  Each of the parties hereto agrees to pay all of its
own expenses (including without limitation, attorneys' and accountants' fees)
incurred in connection with this Agreement, the transactions contemplated herein
and negotiations leading to the same and the preparations made for carrying the
same into effect.  Each of the parties expressly represents and warrants that no
finder or broker has been involved in this transaction and each party agrees to
indemnify and hold the other party harmless from any commission, fee or claim of
any person, firm or corporation employed or retained by such party (or claiming
to be employed or retained by such party) to bring about or represent such party
in the transactions contemplated by this Agreement.


 
10

--------------------------------------------------------------------------------

 
 
AGREED TO AND ACCEPTED as of the date first above written.
 
 

  FIRMA HOLDINGS CORP.              
By
[dbsig.jpg]
   
David Barefoot COO
 
            SICILIAN SUN, LLC              
By
/s/ Tara Brown
         
Tara Brown, Managing Member
        MEMBERS OF SSL         Panormus Trust And Investments, Ltd.            
 
By
/s/ Thomas Franchina, Managing Member                
/s/ Francis R. Biscan, Jr.
   
Franics R. Biscan, Jr.
               
/s/ David Richmond
   
David Richmond
               
/s/ Tara Brown
   
Tara M. Brown

 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Allocation of Shares


SSL Member
 
Member
Interest in SSL
(as of a %)
 
Shares of
Firma to be
issued
pursuant to
Section
   
Shares of Firma to return pursuant to Section:
   
Cash
pursuant to
Section
            1.01       1.02       1.03       1.04       1.05       1.06        
                                               
Panormus Trust and Investments
Ltd.
  46%     7,360,000       1,380,000       920,000       1,380,000       920,000
    $ 837,500                                                        
Francis R. Biscan, Jr.
  46%     7,360,000       1,380,000       920,000       1,380,000       920,000
      837,500                                                        
David Richmond
  7.50%     1,200,000       225,000       150,000       225,000       150,000  
    315,000                                                        
Tara M. Brown
  0.50%     80,000       15,000       10,000       15,000       10,000      
10,000             16,000,000       3,000,000       2,000,000       3,000,000  
    2,000,000     $ 2,000,000  





EBITDA payments will be paid as shown above.


 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT D


ASSETS


Operating Alcamo (Italy) Polar Sud Food Production Plant


Option to buy Catania (Italy) industrial food production plant with frozen
storage capacity together with production and accounting software.


All Assets acquired from Eukion S.R.L. pursuant to agreement dated February 25,
2015.


All trademarks, trademark registrations or applications, trade names, service
marks, copyrights, copyright registrations or applications which are owned by
SSL.  No person other than SSL owns any trademark, trademark registration or
application, service mark, trade name, copyright, or copyright registration or
application the use of which is necessary or contemplated in connection with the
operation of SSL's business.


All contracts, leases, and other agreements of SSL presently in existance or
which have been agreed to by SSL (whether written or oral).  SSL is not in
default under of these agreements or leases.




13


--------------------------------------------------------------------------------


 